DETAILED ACTION
In response to the Amendments filed on December 29, 2021, claims 1, 2, 8, 12, and 14 are amended; and claims 3 and 13 are cancelled. Currently, claims 1, 2, 4-12, and 14 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed on December 29, 2021 had been accepted but still contain the following informalities.

The disclosure is objected to because of the following informalities: the recitation of “Referring to Figs. 15A-15C” in instant [0044] because cam surface 124, torsion bar 128 and pad arm 122 described in instant [0044] only appears to be illustrated in Fig. 15D not in Figs. 15A-15C.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4-12, and 14 are objected to because of the following informalities:  
Claim 1: the recitation of “and a non-expanded state” on line 14 is suggested to be recited as --and in the non-expanded state-- since this is the second recitation of the limitation so as to avoid any confusion. 
Claim 10: the recitation of “the needle actuator” is suggested to be recited as --the needle actuator assembly-- so as to avoid any confusion of antecedent basis for the recitation.
Claim 12: the recitation of “an expandable portion which expands during delivery of the medicament, and which deflates at the end of the dose to allow movement of the needle” on lines 13-14 is suggested to be recited as --an expandable portion which expands during delivery of the medicament and deflates at the end of the dose to allow movement of the needle-- to avoid confusion of antecedent basis for the recitation of “which deflates” in the claim.
Claims 2, 4-11, and 14 are objected to for incorporating the above informality. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive assembly, which upon actuation, is configured to expel the medicament from the container” in claims 1 and 12. It is noted that these recitations uses generic placeholder of “assembly” coupled with the respective functional language of “drive…which upon actuation, is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a drive assembly, which upon actuation, is configured to expel the medicament from the container” as drive assembly 12 comprising plunger members 52, 54 and biasing members 56, 58, see Figs. 5, 7, and 11 and instant [0046]-[0047].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of claim 6 is unclear as the claim is dependent on a cancelled claim. For the purpose of continuous examination, claim 6 is treated as being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Pub. No. 2009/0043278 A1).
Claim 1. Tanaka discloses a drug delivery system for injecting a medicament, the system comprising: 

a drive assembly (12) which, upon actuation, is configured to expel the medicament from the container (Fig. 11; [0370], see also [0304]-[0314] for specifics of communication adjusting mechanism 12 which is interpreted as being an equivalent structure to the claimed drive assembly because mechanism 12 is configured to expel the medical fluid from storage chamber 3. Furthermore, mechanism 12 also comprises plunger-like elements 12d, 12c and biasing members 12f, 12e); 
a needle (41) for injecting the medicament to a patient (Fig. 11; [0365]); 
a needle actuator assembly (41b, 43) comprising a movable portion (41b) biased by a biasing member (43) and configured to move the needle between a pre-use position (Fig. 11), a use position for delivery of the medicament to the patient (Fig. 12), and a post-use position after delivery of the medicament is completed (i.e., position when injection needle 41 is stored back within guide 52 as described in [0372]); and 
a tube (10, 51) in fluid communication with the container and the needle, the tube comprising a radially expandable portion (51) having an expanded state (Fig. 12) and a non-expanded state (Fig. 11) (i.e., inner portions of bellows tube 51 such as the one identified in the annotated Fig. 12 below are capable of expanding radially as bellows tube 51 expands axially), wherein the expandable portion is configured to be in the expanded state upon actuation of the drive assembly ([0371]) and the non-expanded state when the needle is in the post-use position ([0372]),

    PNG
    media_image1.png
    554
    549
    media_image1.png
    Greyscale

 wherein the movable portion of the needle actuator assembly engages the expandable portion of the tube when the expandable portion of the tube is in the expanded state (Fig. 12).
Claim 2. Tanaka discloses the system of claim 1, wherein the expandable portion of the tube is in the non-expanded state when the needle is in the pre-use position (Fig. 11; [0371]). 
Claim 4. Tanaka discloses the system of claim 1, wherein the expandable portion of the tube is configured to be placed in the expanded state by a pressure within the container caused by actuation of the drive assembly ([0371]; i.e., discharge pressure). 
Claim 5. Tanaka discloses the system of claim 4, wherein the expandable portion of the tube is configured to change from the expanded state to the non-expanded state when the pressure within the container caused by the actuation of the drive assembly is reduced due to a lack of medicament within the container ([0372]; i.e., bellows 51 contracts due to drop in discharge pressure).
Claim 6. Tanaka discloses the system of claim 1, wherein engagement between the needle actuator assembly and the tube is released when the tube is in the non-expanded state, 
Claim 7. Tanaka discloses the system of claim 1, further comprising a housing (2) enclosing at least a portion of the container, the drive assembly, the needle, the needle actuator assembly, and the tube (Fig. 11). 
Claim 8. Tanaka discloses the system of claim 7, wherein at least a portion of the needle is extended from the housing in the use position (Fig. 12; i.e., the portion of injection needle 41 extending beyond guide 52). 
Claim 9. Tanaka discloses the system of claim 1, wherein the tube is associated with the needle actuator assembly (Figs. 11, 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Pub. No. 2009/0043278 A1) in view of Flaherty (US Pub. No. 2002/0123740 A1).
Claim 10. Tanaka discloses the system of claim 9, wherein Tanaka discloses bellows tube 51 being connected to end 41b but does not further disclose a slot in the needle actuator configured for receiving a portion of the tube. However, it is noted that Flaherty also discloses a drug delivery system for injecting a medicament comprising a container (20), a drive assembly (40), a needle (704), a tube (720P), and a needle actuator assembly (710D, 705) comprising a slot (i.e., opening to which flexible tube 720p connects to) in the needle actuator configured for receiving a portion of the tube (see annotated Fig. 13).

    PNG
    media_image2.png
    505
    571
    media_image2.png
    Greyscale

Moreover, Flaherty further discloses that tube 720P can be in the form of bellows or accordion construction ([0083]) similar to the bellows shape of the tube of Tanaka. Therefore, since both Tanaka and Flaherty are both drawn to drug delivery systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Tanaka with the feature of a slot in the needle actuator configured for receiving a portion of the tube as disclosed by Flaherty for securing the tube to the needle actuator and since connecting the tube as illustrated in Fig. 11 of Tanaka and as illustrated in Fig. 13 of Flaherty are both known alternatives for associating the tube with the needle actuator.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka (US Pub. No. 2009/0043278 A1).
Claim 11. Tanaka discloses the system of claim 1, wherein the expandable portion of the tube comprises a balloon (i.e., since bellows tube 51 is interpreted as being a balloon with a bellows shape since it is an expandable and collapsible structure similar to balloon 73 of the instant disclosure). 
Alternatively, even if the claimed balloon is required to be different from the bellows tube 51 of Tanaka, it is noted that Tanaka still discloses a tube with an expandable and .

Response to Arguments
With respect to the previous objection to the specification, the amendment to the specification is still not sufficient to clarifying all of the informalities. Therefore, the disclosure is still objected to as explained further above.

With respect to the previous claim objections, the amendments to the claims are considered sufficient to clarifying the previous informalities. However, the claims still contains informalities as further explained above.

With respect to the previous claim interpretation under 35 U.S.C. 112(f), the amendments to the claims are still not considered as reciting sufficient structure for performing the function of “drive...which, upon actuation, is configured to expel the medicament from the container.” In particular, the limitation of “wherein the moveable portion…state” is not sufficient structure for performing the function of expelling the medicament from the container. Thus, the recitation of “a drive assembly, which upon actuation, is configured to expel the medicament from the container” is still interpreted as invoking 35 U.S.C. 112(f) interpretation, see above for additional details. Applicant is suggested to amend the claim to further require the structure for performing the function of expelling the medicament if applicant intends to avoid the 35 U.S.C. 112(f) interpretation.

Applicant's arguments on pgs. 7-8 filed on December 29, 2021 have been fully considered and they are persuasive for amended claim 12 but not for amended claim 1. First, examiner thanks applicant for reviewing previous Office Action with the intended interpretation of the disclosure of tube 10 and bellows tube 51 in Tanaka as being the claimed tube despite the typographical error. 
In response to applicant’s arguments drawn to claim 1 on pgs. 7-8 that Tanaka discloses that bellows tube 51 only expands axially and thus radially contracts due to axial extension is not persuasive. As amended, the claim requires that the expandable portion being a radially expandable portion. Thus, the limitation is interpreted as requiring that the expandable portion being capable of radially expanding. It is noted that Tanaka discloses bellows tube 51 expands radially from Fig. 11 to Fig. 12, the inner bellows portions identified in annotated Fig. 12 above 
In response to applicant’s arguments drawn to amended claim 12 on pg. 8 filed on December 29, 2021 that Tanaka does not disclose that bellows tube 51 being capable of preventing movement of the needle actuator assembly.

Allowable Subject Matter
Claims 12 and 14 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art does not disclose the specifics of the end-of-dose detection assembly required by the claim. See also applicant’s argument regarding Tanaka.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JENNA ZHANG/Primary Examiner, Art Unit 3783